Citation Nr: 1447607	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for skin cancer and residuals thereof, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service in the Republic of Vietnam (RVN) from December 1967 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Service connection for a heart condition and for skin cancer was denied therein.  The Veteran appealed each of these determinations.

In June 2010, the Board recharacterized the heart condition issue as one of a cardiovascular disorder.  It was remanded for additional development along with the skin cancer issue.  The RO denied service connection for ischemic heart disease in a May 2011 rating decision.  A July 2011 letter informed the Veteran that the cardiovascular disorder issue subsequently would include consideration of ischemic heart disease.  In an October 2011 decision, the Board denied service connection for a cardiovascular disorder and for skin cancer.  

The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision setting aside Board's decision in that regard.  Service connection for a cardiovascular disorder and for skin cancer thus was remanded back to the Board for readjudication.  In October 2013, the Board recharacterized the skin cancer issue as one of skin cancer residuals.  It was remanded for additional development along with the cardiovascular disorder issue.  

At this time, the Board once again recharacterizes the skin cancer issue as one of skin cancer and residuals thereof.  The cancer indeed previously manifested prior to the Veteran filing the instant claim, but it now has remanifested.  Based on review of his electronic claims files (the paper claims file no longer exists as it has been scanned into electronic format), readjudication may proceed with respect to this issue.  Yet this review shows that readjudication cannot yet proceed with respect to the cardiovascular disorder issue.  It accordingly is REMANDED once again for additional development.

Of note is that an attorney began representing the Veteran in this matter in April 2010.  In July 2014, the Veteran appointed the National Association of County Veterans Service Officers, Inc. as his representative.  A claimant may revoke representation at any time, and the receipt of a form in favor of one representative constitutes revocation of the former representative.  38 C.F.R. § 14.631(f)(1).  Good cause must be shown for requesting a change in representation only when more than 90 days have elapsed since certification to the Board.  38 C.F.R. §§ 20.1304 (a, b(1)).  Such a showing is unnecessary here since recertification to the Board occurred in September 2014, after the Veteran changed his representative.  


FINDING OF FACT

The Veteran currently has skin cancer and residuals thereof, but there is no nexus between it and his exposure to herbicides during service, his exposure to the sun during service, or his service otherwise.


CONCLUSION OF LAW

The criteria for establishing service connection for skin cancer and residuals thereof have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prejudice with respect to notice has not been alleged, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board because no notification error is found.  A January 2008 letter contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also contained information on how ratings and effective dates are assigned for disabilities found to be service-connected.  This was prior to initial adjudication via the April 2008 rating decision.  Finally, it is notable that the Board did not find any notification error in its October 2011 decision.  The Court's Memorandum Decision did not overturn this finding.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been procured by VA.  The service personnel records were obtained pursuant to the Board's June 2010 remand.  Some of the VA and private treatment records were obtained in compliance with the Board's October 2013 remand.  In February 2011, the Veteran underwent a VA medical examination as directed by the former remand.  He had another in January 2014 as directed by the latter remand.  Both included review of the claims file, interview and assessment of him, making a diagnosis, and rendering a medical opinion.  Addendum opinions were rendered in April 2014.  The Court's Memorandum Decision found the February 2011 opinion inadequate.  However, the Board finds herein that the January and April 2014 opinion is adequate.  

Significantly, no uncompleted necessary development has been alleged.  No uncompleted necessary development further is apparent.  The Board thus finds that no further notice or assistance action is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Certain chronic diseases, such as malignant tumors, which could arguably include BCC, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  BCC is qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The last date on which such a Veteran is presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era (i.e. January 9, 1962 to May 7, 1975).  38 C.F.R. § 3.307 (2014).  For these Veterans, diseases associated with exposure to certain herbicide agents are presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The list of diseases associated with exposure to certain herbicide does not include BCC.  38 C.F.R. § 3.309(e) (2014).

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Medical and lay evidence may be discounted in light of inherent characteristics or the relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of the evidence, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present contemporaneous with or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in December 2007.  VA treatment record document a diagnosis of history basal cell carcinoma (BCC) made prior thereto.  At the February 2011 VA medical examination, past BCC was diagnosed along with current scar residuals.  BCC again was diagnosed in a November 2013 VA treatment record.  This diagnosis also was made at the January 2014 VA medical examination.  The Veteran, in sum, has the skin cancer BCC and residuals thereof as a current disability.

Neither BCC nor residuals thereof is a disease linked to herbicide exposure.  Indeed, the only skin diseases so linked are chloracne or other acneform disease consistent therewith and porphyria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Service connection also cannot be presumed on this basis.  This is despite that the Veteran presumably was exposed to herbicides during service since he served in the RVN between January 9, 1962, and May 7, 1975.  It indeed is reiterated that he served there from December 1967 to September 1968.  His in-service herbicide exposure must be taken into account for direct service connection notwithstanding that service connection on that basis cannot be presumed.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997); McCartt, 12 Vet. App. at 164.  

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  Service treatment records document that no significant abnormality was found with respect to the Veteran's skin at his September 1966 entrance examination.  He therefore is presumed to have been sound condition regarding his skin.  The applicable inquiry thus is whether or not he incurred as opposed to aggravated a relevant injury or disease during service.  Service treatment records are silent for any complaints of or treatment regarding the Veteran's skin.  At his September 1968 separation examination, no significant skin abnormality was found.  This comports with his denial of skin disease at that time.

The Veteran has not contended that he incurred a skin injury or disease during service.  He also does not contend that he has had skin symptoms continuously ever since service.  The first indication of such symptoms was not until the mid 2000's, well over 30 years after his service.  This lengthy period is significant.  Maxson v. West, 12 Vet. App. 453 (1999).  It also serves to rebut the presumption of service connection established under 38 C.F.R. § 3.309(a) as well as any type of continuity of symptomatology argument.  He simply does not contend that he developed BCC or skin symptoms in service or within several years of his service discharge.  

The Veteran nevertheless contends that there is a nexus between his current BCC and residuals thereof and his in-service herbicide exposure.  As there is no indication that he has a medical background, he is a lay person.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus is outside the province of a lay person here.  The skin indeed is a complex organ, there are numerous potential causes of BCC and residuals thereof, and several years have passed since the Veteran's service.  

Only those with a medical background are competent where a question is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Since nexus is a medical question given the aforementioned, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  No private medical opinions exist.  However, two VA medical opinions concerning nexus have been rendered.  The opinion rendered at the February 2011 VA medical examination, that there is no nexus between the Veteran's residuals of BCC (there was no BCC then) and his exposure to herbicides or the sun during service, was deemed inadequate in the Court's March 2013 Memorandum Decision.  Yet the opinion rendered at the January 2014 VA medical examination and in the April 2014 addendums, that a nexus between the Veteran's BCC and residuals thereof and his in-service herbicide exposure, exposure to the sun during service, or service otherwise is less likely than not, is adequate.


In this regard, factors for consideration include the qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  J.B. conducted the January 2014 VA medical examination and rendered the opinion.  No deficiency is detectable with respect to the assessment portion of the examination.  Though clearly a medical professional, no title for J.B. was specified.  However, his qualifications and expertise have not been challenged.  He therefore is presumed competent.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).

Next, it is reiterated that J.B. was aware of the Veteran's medical history.  This included from review of the claims file.  It also included from interview of the Veteran.  He reported working outside much of the time during his service.  Specifically, he reported being stationed in Texas, North Carolina, South Carolina, and Hawaii in addition to the RVN.  He also reported that he was a mechanic helper from approximately a year, to include partly in the RVN, and a water truck driver for three to four months in the RVN.  Lay persons are competent to recount personally experiences and observations.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran therefore is competent to recount the aforementioned.  He also is credible to recount it.  

Competent lay evidence is deemed credible or not credible based on factors such as interest, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant here.  Although the Veteran is interested in the determination made herein in that the grant of service connection could result in his monetary gain, there is no indication of bad character or malingering.  His recounts are plausible, and they also are consistent with his service personnel records and DD214.  

Given J.B.'s review of the claims file and the Veteran's competent and credible recounts, no inaccurate factual premises underlying the opinion are apparent.  It was expressed using certain language rather than equivocal language.  Finally, a rationale was provided in support of it.  The Veteran competently and credibly recounted post-service work including two years on farms and railroads and 38 years as a truck driver.  J.B. noted that the Veteran's BCC and residuals thereof all were on or near his left side, with nothing on his right side.  Also noted was that the Veteran drove a truck for 38 years after service versus three or four months during service.  Though not stated, it is common knowledge that the left side is the side exposed to the sun in the United States.  

The Veteran accordingly had far greater sun exposure on his affected side after service than during service.  J.B. next cited medical literature regarding risk factors that make BCC and thus residuals thereof more likely.  These include light-colored or freckled skin, eyes that are blue, green, or grey, blond or red hair, overexposure to X-rays or other forms of radiation, many moles, close relatives who have or had skin cancer, many severe sunburns early in life, and long-term daily sun exposure (such as that people who work outside receive).  J.B. noted the Veteran's increased risk due to his complexion.  The ultimate conclusion was that his BCC and residuals thereof was due to exposure to radiation from the sun while driving trucks after service.  The rationale for the conclusion is both sound and convincing.  Indeed, J.B. concluded and reiterated that a symmetrical distribution on both sides would be expected if the cause was herbicide exposure.

Thus, the aforementioned VA medical opinion addresses the Veteran's herbicide exposure during service as well as his in-service exposure to the sun even though only the former has been contended specifically by him.  The opinion is comprehensive in that it addresses all applicable theories of entitlement as required, in other words.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  J.B. concluded that the Veteran's BCC and residuals thereof is attributable to his sun exposure which primarily was after service.  This comports with the Veteran's report that his doctors have said his BCC and residuals thereof is mostly caused by the sun.  It also comports with a July 2012 VA treatment record noting sun-damaged skin.  Of final note is that, although the February 2011 opinion is inadequate, it and J.B.'s opinion both were in agreement that there is no nexus to service in any manner.  

Service connection for skin cancer and residuals thereof, in sum, cannot be presumed or established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit on the basis of all raised and otherwise applicable theories of entitlement.  Evidence weighing against service connection, primarily the February 2014 VA medical opinion and April 2014 addendums which are negative for nexus, is particularly persuasive.  The only evidence weighing for service connection and a positive nexus is from the Veteran and, in contrast, carries little to no persuasiveness.  Absent an approximate balance between this evidence against service connection and this evidence for service connection , there is no benefit of the doubt to afford to him.  His claim, in sum, is denied.


ORDER

Service connection for skin cancer and residuals thereof is denied.


REMAND

Although the delay entailed by a remand is regrettable, particularly as this matter has been pending for quite some time and has been remanded twice before, readjudication of the Veteran's entitlement to service connection for a cardiovascular disorder cannot occur yet.  Undertaking additional development prior is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

The duty to assist requires that medical opinions rendered with respect to a service connection issue be adequate, as noted by the Court in its March 2013 Memorandum Decision and the Board in the October 2013 remand.  Barr, 21 Vet. App. at 303.  An opinion is adequate when it permits fully informed adjudication.  Stefl, 21 Vet. App. at 120; Ardison, 6 Vet. App. at 405.  The Veteran's entire medical history thus must be considered.  Id.  All underlying factual premises must be accurate.  Reonal, 5 Vet. App. at 458.  A rationale finally must be clearly and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  More than a bald statement that there is no nexus to service therefore is required.

Since the Court found the July 2011 VA medical opinion regarding the Veteran's cardiovascular disorder to be inadequate, the Board directed in the aforementioned remand that another be rendered.  Another VA medical examination was conducted in January 2014.  No VA medical opinion was rendered, however, as the Veteran was diagnosed with ischemic heart disease for which service connection is presumed via a link to herbicide exposure.  He had another VA medical examination in May 2014 since this diagnosis conflicted with several previous diagnoses.  Ischemic heart disease was not diagnosed, so a VA medical opinion was rendered at that time and addended in June 2014. 

It specifically was opined that the Veteran's atrial fibrillation and bradycardia was less likely than not incurred during his service as well as is less likely than not related to his service whether through herbicide exposure or otherwise.  For rationale, the examiner noted that atrial fibrillation often is accompanied by bradycardia, is the most common arrhythmia seen in the United States, increases with age with the Veteran being 60 years old when first diagnosed, and is more common in those who like him have lung disease.  This rationale, though based on his factually accurate medical history, is not fully articulated.  It is tantamount to a bald statement concerning in-service herbicide exposure given the lack of discussion of such.  Why a common presentation means there is no nexus to service otherwise further was not discussed.

In sum, there unfortunately has not been the required substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 268.  These directives were crafted to comply with the Court's Memorandum Decision.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  There thus also has not been compliance with it.  Arrangements accordingly must be made for a new VA medical examination complete with VA medical opinion.  To ensure the Veteran's entire factually accurate medical history is considered, reasonable efforts must be made to procure any new VA and private treatment records from Dr. J.K. at the Nebraska Heart Institute regarding his cardiovascular disorder.  The same was directed in the Board's October 2013 remand, so greater discussion in this regard is unnecessary.

Of note is that VA treatment records dated into August 2014 and private treatment records from Dr. J.K. at the Nebraska Heart Institute dated into August 2013 already have been associated with the electronic claims files.  It is reiterated that the last adjudication of the Veteran's entitlement to service connection for a cardiovascular disorder was via a June 2014 SSOC.  As such, some of the VA treatment records became available thereafter and have not been taken into account.  Later June 2014 VA treatment records indeed reflect that the Veteran was hospitalized due to his heart and raise anew whether or not he has ischemic heart disease.  EKG findings of ischemia and a possible myocardial infarction indeed were noted, though non-ischemic findings subsequently were noted.

Moreover, updated VA treatment records and private treatment records also may yet become available.  So will the results of a new VA medical examination complete with VA medical opinion.  Pertinent evidence dated or received after issuance of the last adjudication, known as additional pertinent evidence, generally must be referred to the RO for initial review.  38 C.F.R. § 20.1304(c).  The only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.  Neither of these exceptions currently applies.  Initial review of all of the evidence, both that previously considered as well as that not previously considered, accordingly shall be undertaken by the RO in a new SSOC.




Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from August 2014 to present.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Ask the Veteran either to submit treatment records from Dr. J.K. at the Nebraska Heart Institute dated from August 2013 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request with follow-up as necessary.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding a cardiovascular disorder.  The examiner shall not have had previous involvement in this matter.  This examiner shall review the electronic claims files and interview the Veteran regarding his medical history and symptoms, documenting such in a report to be placed in one of these files.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.  Finally, the examiner shall render an opinion in the report as to the following:

a)  Has the Veteran manifested ischemic heart disease at any time since December 2007 when he filed the instant claim?  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease which itself includes coronary artery disease (including coronary spasm) and coronary bypass surgery; as well as stable, unstable, and Prinzmetal's angina.

b)  If the Veteran has not manifested ischemic heart disease at any time since December 2007, is it at least as likely as not (a 50 percent or greater probability) that his other cardiovascular disorder was incurred during his service, is related to his in-service herbicide exposure, or otherwise is related to his service?

A clear and full rationale (explanation) for each opinion shall be provided by the examiner in the report.  This means that pertinent medical principles, with a citation for and copy if possible of any medical literature referenced, as they concern the pertinent medical and lay (non-medical) evidence are to be discussed.  The June 2014 VA treatment records, which include conflicting EKG findings, shall be addressed with respect to whether or not there is ischemic heart disease.  With respect to in-service herbicide exposure, simply noting that service connection cannot be presumed is not sufficient.  Direct service connection indeed still may be warranted on this basis.

If an opinion cannot be provided without resort to speculation, a clear and complete rationale still is required.  The examiner specifically shall discuss whether he/she cannot provide an affirmative or negative opinion due to a lack of the appropriate qualifications or the need for more information or whether nobody in the medical community could provide such an opinion due to the limits of current medical knowledge, the inability to select a cause among multiple potential causes, or the inability to obtain needed information.  Researching medical literature may be necessary.  Once again, a citation for it is required with a copy to be provided if possible.

4.  Finally, take into account the evidence previously considered as well as that not previously considered (evidence received after the June 2014 SSOC) in readjudicating entitlement to service connection for a cardiovascular disorder.  Issue a rating decision if the determination is favorable and a SSOC if it is unfavorable.  Place a copy of the rating decision and/or SSOC in one of the electronic claims files.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified in this regard.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made with respect to the benefit sought.  His failure to report for a VA medical examination further may have the same impact.  38 C.F.R. § 3.655.  

The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


